            Case 3:20-cv-02751-EMC Document 35 Filed 08/07/20 Page 1 of 4



 1   AMY S. PARK (SBN 208204)
     amy.park@skadden.com
 2   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
     525 University Avenue
 3   Palo Alto, California 94301
     Telephone: (650) 470-4500
 4   Facsimile: (650) 470-4570
 5   PETER B. MORRISON (SBN 230148)
     peter.morrison@skadden.com
 6   ZACHARY FAIGEN (SBN 294716)
     zack.faigen@skadden.com
 7   SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
     300 South Grand Avenue, Suite 3400
 8   Los Angeles, California 90071
     Telephone: (213) 687-5000
 9   Facsimile: (213) 687-5600
10   Attorneys for Defendant
     JUMEI INTERNATIONAL HOLDING LIMITED
11
     [Additional counsel appear on signature
12   page.]
13                              UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16   EMAL HAIDERI, Individually and On Behalf   )   CASE NO.: 3:20-cv-02751-EMC
     of All Others Similarly Situated,          )
17                                              )   Judge: Hon. Edward M. Chen
                              Plaintiff,        )   Complaint Filed: April 21, 2020
18                                              )
                                                )
19                v.                            )   STIPULATION AND ORDER AS
                                                )   MODIFIED TO CONTINUE CASE
20   JUMEI INTERNATIONAL HOLDING                )   MANAGEMENT CONFERENCE
     LIMITED, LEO OU CHEN, ZHENQUAN             )
21   REN, SEAN SHAO, MANG SU, and ADAM          )
     J. ZHAO,                                   )
22                                              )
                              Defendants.       )
23                                              )
24

25

26

27

28

                   JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                     CASE NO.: 3:20-cv-02751-EMC
              Case 3:20-cv-02751-EMC Document 35 Filed 08/07/20 Page 2 of 4



 1          Plaintiff Emal Haideri (“Plaintiff”) and Defendant Jumei International Holding Limited
 2 (“Jumei”) jointly submit this Stipulation to Continue Case Management Conference:

 3          WHEREAS, on April 21, 2020, Plaintiff filed the complaint in the above-captioned action
 4 (“Action”), a putative class action arising under the Securities Exchange Act of 1934, including the

 5 Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15 U.S.C. § 78u-4, against Jumei and

 6 Defendants Leo Ou Chen, Zhenquan Ren, Sean Shao, Mang Su and Adam J. Zhao (the “Individual

 7 Defendants,” and, collectively with Jumei, “Defendants”);

 8          WHEREAS, on May 28, 2020, in light of the PSLRA’s lead plaintiff process, and in the interests
 9 of judicial economy, conservation of time and resources, and orderly management of this Action, the

10 parties filed a joint stipulation (i) to extend the time for Defendants to respond to any pleading in this

11 Action until after (A) the Court appoints a lead plaintiff and approves lead counsel pursuant to the

12 PSLRA, and (B) an amended complaint is filed, and (ii) to establish a briefing schedule with respect to

13 any motion that Defendants may bring pursuant to Federal Rule of Civil Procedure 12 (ECF No. 7);

14          WHEREAS, on May 29, 2020, the Court granted the parties’ stipulation, ordering: (i) that no
15 Defendant is required to respond to the complaint previously filed in this Action; (ii) that the lead plaintiff

16 must designate an operative complaint or file an amended complaint within 45 days from the later of

17 when the Court appoints a lead plaintiff and lead counsel; (iii) that any properly served Defendant must

18 answer, move or otherwise respond to the amended complaint within 45 days of the amended complaint’s

19 filing; and (iv) a briefing schedule on any motion to dismiss the amended complaint (ECF No. 11) (the

20 “May 29 Order”);

21          WHEREAS, pursuant to the PSLRA, “all discovery and other proceedings shall be stayed during
22 the pendency of any motion to dismiss,” 15 U.S.C. § 78u-4(b)(3)(B);

23          WHEREAS, on July 1, 2020, in light of the PSLRA’s mandatory stay of discovery and other
24 proceedings, and because the lead plaintiff process remained ongoing, the parties filed a joint stipulation

25 to continue the Case Management Conference, then set for July 23, 2020, to a date after the Court’s

26 ruling on any motion to dismiss the amended complaint, or any other motion to dismiss that may be

27 subsequently filed (ECF No. 21);

28          WHEREAS, on July 1, 2020, the Court granted in part the parties’ stipulation, continuing the
                                                          1
                      JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                        CASE NO.: 3:20-cv-02751-EMC
             Case 3:20-cv-02751-EMC Document 35 Filed 08/07/20 Page 3 of 4



 1 Case Management Conference to September 3, 2020 (ECF No. 22) (the “July 1 Order”);

 2         WHEREAS, pursuant to the July 1 Order, Rule 6 of this Court’s Civil Standing Order – General,
 3 and Federal Rule of Civil Procedure 26(f)(1), the parties are currently required to (i) meet and confer

 4 with respect to their joint case management statement no later than August 13, 2020, and (ii) file their

 5 joint case management statement no later than August 27, 2020;

 6         WHEREAS, on July 30, 2020, the Court held a Zoom hearing on the competing motions for
 7 appointment as lead plaintiff and approval of lead counsel (the “July 30 hearing”);

 8         WHEREAS, on July 30, 2020, the Court ordered lead plaintiff movant the Huang Group to
 9 submit no later than August 6, 2020 “supplemental declarations addressing adequacy as stated on the

10 record” at the July 30 hearing, and further ordered that any response to those supplemental filings must

11 be submitted no later than August 13, 2020 (ECF No. 30);

12         WHEREAS, during the July 30 hearing, the Court stated on the record that, following the
13 submission of any supplemental declarations and responses to those declarations, the Court would take

14 the competing lead plaintiff motions under submission;

15         WHEREAS, in light of the foregoing, the parties are currently required to meet and confer
16 regarding the joint case management statement before the parties even know who the lead plaintiff is

17 and, thus, who is required to participate in that meet and confer;

18         WHEREAS, even after the appointment of lead plaintiff and the approval of lead counsel, the
19 lead plaintiff will have 45 days to designate an operative complaint or file an amended complaint (see

20 May 29 Order) and, therefore, the parties will be unable to provide even the most basic information

21 required by the Standing Order for All Judges of the Northern District of California – Contents of Joint

22 Case Management Statement, including the facts and legal issues in dispute;

23         WHEREAS, even after the lead plaintiff designates an operative complaint or files an amended
24 complaint, the PSLRA mandates that “all discovery and other proceedings shall be stayed during the

25 pendency of any motion to dismiss,” 15 U.S.C. § 78u-4(b)(3)(B);

26         WHEREAS, in light of the ongoing lead plaintiff process and the Court-ordered deadlines in the
27 May 29 Order, briefing on any motion to dismiss the operative or amended complaint will not conclude

28 until at least January 27, 2021;
                                                        2
                     JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                       CASE NO.: 3:20-cv-02751-EMC
                Case 3:20-cv-02751-EMC Document 35 Filed 08/07/20 Page 4 of 4



 1         WHEREAS, the parties agree that, in addition to the foregoing, it would also conserve party and
 2 judicial resources to continue the Case Management Conference to a date after the Court’s ruling on any

 3 motion to dismiss the amended complaint, or any other motion to dismiss that may be subsequently filed;

 4         IT IS HEREBY STIPULATED AND AGREED, pursuant to Civil Local Rules 6-1(b), 6-2 and
 5 7-12, by and between the undersigned counsel for the undersigned parties, subject to Court approval, as

 6 follows:

 7         1.       The Case Management Conference currently scheduled for September 3, 2020 at
 8 9:30 a.m. shall be rescheduled as a control date for December 3, 2020 at 9:30 a.m Joint cmc statement

 9 due November 25, 2020.

10 DATED:           August 6, 2020                        PETER B. MORRISON
                                                          peter.morrison@skadden.com
11
                                                                /s/ Peter B. Morrison______
12                                                        Attorney for Defendant
                                                          JUMEI INTERNATIONAL
13                                                        HOLDING LIMITED
14                                                        SKADDEN, ARPS, SLATE,
                                                          MEAGHER & FLOM LLP
15                                                        300 South Grand Avenue, Suite 3400
                                                          Los Angeles, California 90071
16                                                        Telephone:    (213) 687-5000
                                                          Facsimile:    (213) 687-5600
17
     DATED:         August 6, 2020                        W. SCOTT HOLLEMAN
18                                                        holleman@bespc.com
19                                                             /s/ W. Scott Holleman
                                                          Attorney for Plaintiff Emal Haideri
20
                                                          BRAGAR EAGEL & SQUIRE, P.C.
21                                                        101 California Street, Suite 2710
                                                          San Francisco, California 94111
22                                                        Telephone:     (415) 365-7149
                                                          Facsimile:     (212) 214-0506
23

24 PURSUANT TO STIPULATION, IT IS SO ORDERED

25 DATED: August 7, 2020

26                                                        _________________________________
                                                          The Honorable Edward M. Chen
27
                                                          United States District Court Judge
28
                                                      3
                     JOINT STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                       CASE NO.: 3:20-cv-02751-EMC
